DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 08/11/2021. Claims 1-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 13 are objected to because of the following informalities:  
Claim 3 line 3, “comprising vanes a vane of the vanes having” should likely read “comprising vanes, a vane of the vanes having”.
Claim 13 line 1, “wherein chord-wise distance” should likely read “wherein the chord-wise distance”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 9, 13 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the limitation “wherein the chord-wise distance is from 10% to 50% of the chord length” (which is inclusive of 50%) renders the claim indefinite since it conflicts with the range previously established in parent claim 1. Claim 1 recites “the fillet extending downstream from the leading edge a chord-wise distance of less than 50% of a chord length”, which would exclude the value 50%. This would mean that the claimed range in claim 2 of “10% to 50%” would not fit into the range that established in claim 1 of “less than 50%” leading to a lack of clarity as to what the metes and bounds that the claim is establishing. One possible amendment to remedy this issue is to have the limitation in claim 2 read “chord-wise distance is from 10% to less than 50% of the chord length”.
Claim 13 and claim 18 are also rejected under 35 USC § 112(b) for the same reason detailed above for claim 1. 
Claim 13 recites the limitation “wherein the chord-wise distance is from 10%-50%” (i.e. including 50%), with parent claim 12 reciting the limitation “the leading edge fillet extending downstream from the leading edge a chord-wise distance of less than 50% of a chord length” (i.e. excluding 50%). 
Claim 18 recites the limitation “wherein the chord-wise distance is from 10%-50% of the chord length” (i.e. including 50%), with parent claim 17 reciting the limitation “the fillet extending downstream from the leading edge a chord-wise distance of less than 50% of a chord length” (i.e. excluding 50%). 

Regarding Claim 5, the limitation “wherein the second chord-wise distance is from 5% to 20% of the chord length” (which is inclusive of 20%) renders the claim indefinite since it conflicts with the range previously established in parent claim 4, from which claim 5 depends upon. Claim 4 recites “the fillet extends upstream from the leading edge a second chord-wise distance of less than 20% of the chord length”, which would exclude the value 20%. This would mean that the claimed range in claim 5 of “5% to 20%” would not fit into the range that is established in claim 4 of “less than 20%” leading to a lack of clarity as to what the metes and bounds that the claim is establishing. One possible amendment to remedy this issue is to have the limitation in claim 5 read “the second chord-wise distance is from 5% to less than 20% of the chord length”.
Regarding Claim 9, the limitation “wherein the span-wise distance is from 2% to 10% of the chord length” (which is inclusive of 20%) renders the claim indefinite since it conflicts with the range previously established in parent claim 8, from which claim 9 depends upon. Claim 8 recites “wherein the fillet extends radially away from the root a span-wise distance of less than 10% of the span”, which would exclude the value 10%. This would mean that the claimed range in claim 9 of “2% to 10%” would not fit into the range that is established in claim 8 of “less than 10%” leading to a lack of clarity as to what the metes and bounds that the claim is establishing. One possible amendment to remedy this issue is to have the limitation in claim 9 read “the span-wise distance is from 2% to less than 10% of the span”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-9, 11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0273362, herein referenced as Li.
Regarding Claim 1, Li recites a compressor (14 fig. 1) for a gas turbine engine (10 fig. 1), the compressor comprising: 
a rotor rotatable about a central axis and a stator located downstream of the rotor (see compressor 14 having the rotor and a downstream stator in fig. 1; “A compressor or a turbine may include any one or both the blade or vane arrangement” para. 31), the stator comprising vanes (see fig. 1) a vane of the vanes having an airfoil (see airfoil 54 in fig. 4; “the aerofoil and platform configuration is equally applicable to a blade array or a vane array” para. 84, this would mean that the configuration presented on the blade in Li is applicable to stator vanes) extending along a direction having a radial component relative to the central axis from a root proximate an inner hub (see inner platform 56 fig. 3) of the stator (see airfoil in fig. 3; “the aerofoil and platform configuration is equally applicable to a blade array or a vane array” para. 84) to a radially outer tip (shown in fig. 3), a span of the airfoil defined between the root and the radially outer tip (see span of aerofoil 54 in fig. 3), 
the airfoil (58 fig. 3) having a leading edge (61 fig. 3), a trailing edge (62 fig. 3), and a chord extending between the leading edge (61 fig. 4) and the trailing edge (62 fig. 4) to define a chord length, the airfoil having a pressure side surface (59 fig. 3) and a suction side surface (60 fig. 3) each extending on opposite sides of the airfoil between the leading edge (61 fig. 3) and the trailing edge (62 fig. 3), and a fillet (leading edge foot 69 fig. 3) disposed at the leading edge (61 fig. 3) of the root (shown in fig. 3) of the airfoil (58 fig. 3) and extending between the pressure side surface (pressure side surface 59 fig. 3) of the airfoil and the inner hub (inner platform 56 fig. 3), the fillet (69 fig. 3) having a radial height being maximum at the leading edge (71 fig. 3; “the first surface 70 has a maximum radial height relative to the datum line 49 and shown by a ridge line 71” para. 65; this would mean that the max radial height of the leading edge foot 69 is at where it meets with the leading edge 61 at position 76 as shown in fig. 3 and 4), the radial height decreasing from the leading edge (61 fig. 3) to blend smoothly into a remainder of the airfoil (the leading edge foot 69 shown to decrease in height and blend smoothly into airfoil 58 in fig. 3 and fig. 4), the fillet extending downstream from the leading edge a chord-wise distance [of a percentage] of a chord length of the airfoil on the pressure side surface (“leading edge foot may blend out a distance between and including 50% and 100% of an aerofoil chord length from the leading edge region on the pressure side” para. 28; “The blend-out or axial extent of the leading edge foot 69 may be between and including 50% and 100% of the chord length from the leading edge 61” para. 71).
However, Li fails to explicitly disclose the fillet extending downstream from the leading edge a chord-wise distance of less than 50% of a chord length of the airfoil on the pressure side surface. However, Li does disclose the leading edge foot extend “a distance between and including 50% and 100% of an aerofoil chord length from the leading edge region on the pressure side” in para. 28. 
Since the value of 50% disclosed by Li is close/touching the range of ‘less than 50%’ recited in the claim (50% is just outside of said range), a prima facie case of obviousness exists by the value/range disclosed by Li. This is supported by MPEP 2144.05 which states that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. As such, the limitation of “the fillet extending downstream from the leading edge a chord-wise distance of less than 50%” is obvious over Li. 
See MPEP 2144.05 “Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions” for further details.

Regarding Claim 2, Li renders obvious the compressor of claim 1, wherein the chord-wise distance is from 10% to 50% of the chord length (“leading edge foot may blend out a distance between and including 50% and 100% of an aerofoil chord length from the leading edge region on the pressure side” para. 28).

Regarding Claim 3, Li renders obvious the compressor of claim 1, wherein the fillet (69 fig. 3) extends upstream from the leading edge of a remainder of the airfoil (see fig. 4 which shows the leading edge foot 69 extending upstream from leading edge 61), the fillet extending away from the pressure side surface a greater distance than the fillet extends away from the suction side surface (leading edge foot 69 is shown to extend further from pressure side than from the suction side in fig. 5).

Regarding Claim 4, Li renders obvious the compressor of claim 3, but fails to explicitly teach wherein the fillet extends upstream from the leading edge a second chord-wise distance of less than 20% of the chord length.
Since Li discloses the claimed invention except for the “wherein the fillet extends upstream from the leading edge a chord-wise distance of less than 20% of the chord length”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the leading edge foot 69 of Li to extend upstream of the leading edge a chordwise distance of less than 20% of the chord length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 5, Li renders obvious the compressor of claim 4, but fails to explicitly teach wherein the second chord-wise distance is from 5% to 20% of the chord length.
Since Li discloses the claimed invention except for the “wherein the chord-wise distance is from 5% to 20% of the chord length”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the leading edge foot 69 of Li to extend upstream of the leading edge a chordwise distance from 5%-20% of the chord length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 7, Li renders obvious the compressor of claim 1, wherein the fillet (69 fig. 3) has a fillet suction side (see portion of foot 69 right of 71 ridge line in fig. 3) extending tangentially from the suction side surface of the airfoil in an upstream direction (portion of foot 69 left of ridge line 71 shown to extend in the upstream direction in fig. 3).

Regarding Claim 8, Li renders obvious the compressor of claim 1, wherein the fillet extends radially away from the root a span-wise distance of less than 10% of the span of the airfoil (“the leading edge foot may meet the leading edge region at a radial height above the datum in the range 5% to 25% of the radial span” para. 17; since this range overlaps the claimed range above, Li thus anticipates the claimed range).

Regarding Claim 9, Li renders obvious the compressor of claim 8, wherein the span-wise distance is from 2% to 10% of the span of the airfoil (“the leading edge foot may meet the leading edge region at a radial height above the datum in the range 5% to 25% of the radial span” para. 17; since this range overlaps the claimed range above, Li would read on to the invention as claimed).

Regarding Claim 11, Li renders obvious the compressor of claim 1, wherein the fillet has a fillet radius that is from 5% to 15% of the span of the airfoil (“the leading edge foot may meet the leading edge region at a radial height above the datum in the range 5% to 25% of the radial span” para. 17; this would mean that its radius at the leading edge region would be between 5% to 25% of the radial span. Since this range overlaps with the claimed range above, Li disclosed the claimed range).

Regarding Claim 17, Li recites a gas turbine engine (10 fig. 1) comprising: a compressor (14 fig. 1) with a rotor and a stator located downstream of the rotor (see compressor 14 having the rotor and a downstream stator in fig. 1; “A compressor or a turbine may include any one or both the blade or vane arrangement” para. 31), the stator having vanes (see fig. 1), a vane of the vanes having an airfoil (see airfoil 54 in fig. 4; “the aerofoil and platform configuration is equally applicable to a blade array or a vane array” para. 84, this would mean that the configuration presented on the blade in Li is applicable to stator vanes) extending span-wise (shown in fig. 3) between a root proximate an inner hub (see inner platform 56 fig. 3) of the stator (see airfoil in fig. 3; “the aerofoil and platform configuration is equally applicable to a blade array or a vane array” para. 84) and a tip (see tip in fig. 3), the airfoil (54 fig. 3) extending chord-wise between a leading edge (61 fig. 3) and a trailing edge (62 fig. 3), a fillet (leading edge foot 69 fig. 3) disposed at the leading edge (61 fig. 3) of the root of the airfoil (shown to be at root of 54 in fig. 3) and extending between a pressure side surface (59 fig. 3) of the airfoil and the inner hub (56 fig. 3), the fillet (69 fig. 3) having a radial height being maximum at the leading edge (71 fig. 3; “the first surface 70 has a maximum radial height relative to the datum line 49 and shown by a ridge line 71” para. 65; this would mean that the max radial height of the leading edge foot 69 is at where it meets with the leading edge 61 at position 76 as shown in fig. 3 and 4), the radial height decreasing from the leading edge (61 fig. 3) to blend smoothly into a remainder of the airfoil (the leading edge foot 69 shown to decrease in height and blend smoothly into airfoil 58 in fig. 3 and fig. 4), the fillet extending downstream from the leading edge a chord-wise distance [of a percentage] of a chord length of the airfoil on the pressure side surface (“leading edge foot may blend out a distance between and including 50% and 100% of an aerofoil chord length from the leading edge region on the pressure side” para. 28; “The blend-out or axial extent of the leading edge foot 69 may be between and including 50% and 100% of the chord length from the leading edge 61” para. 71).
However, Li fails to explicitly disclose the fillet extending downstream from the leading edge a chord-wise distance of less than 50% of a chord length of the airfoil on the pressure side surface. However, Li does disclose the leading edge foot extend “a distance between and including 50% and 100% of an aerofoil chord length from the leading edge region on the pressure side” in para. 28. 
Since the value of 50% disclosed by Li is close/touching the range of ‘less than 50%’ recited in the claim (50% is just outside of said range), a prima facie case of obviousness exists by the value/range disclosed by Li. This is supported by MPEP 2144.05 which states that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. As such, the limitation of “the fillet extending downstream from the leading edge a chord-wise distance of less than 50%” is obvious over Li. 
See MPEP 2144.05 “Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions” for further details.

Regarding Claim 18, Li renders obvious the gas turbine engine of claim 17, wherein the chord-wise distance is from 10% to 50% of the chord length (“leading edge foot may blend out a distance between and including 50% and 100% of an aerofoil chord length from the leading edge region on the pressure side” para. 28).

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0280074, herein referenced as Propheter, in view of Li.
Regarding Claim 12, Propheter recites a turbofan engine (shown in fig. 1) comprising a fan (42 fig. 1) and a casing defining a bypass duct surrounding an engine core defining an annular gas passage (see bypass duct and engine core in fig. 1), a fan stator disposed within the engine core downstream of the fan (see fan stator at entrance of engine core and downstream of fan 42 in fig. 1), the fan stator including vanes circumferentially spaced-apart around a circumference of the fan stator within the annular gas passage (the fan stator at entrance of engine core in fig. 1 comprises a plurality of vanes that are circumferentially disposed about), a vane of the vanes having an airfoil extending between a root and a tip spaced apart by a span of the airfoil (see root and tip of fan stator vane at entrance of engine core in fig. 1), the airfoil having a leading edge and a trailing edge spaced apart along a chord by a chord length of the airfoil (see leading edge and trailing edge of fan stator at entrance of engine core flowpath in fig. 1).
However, Propheter fails to anticipate a pressure side surface and a suction side surface respectively extending on opposite sides of the airfoil between the leading edge and the trailing edge, and a leading edge fillet disposed at the root of the airfoil on the pressure side surface, the leading edge fillet extending downstream from the leading edge a chord-wise distance of less than 50% of a chord length of the airfoil on the pressure side surface.
Propheter and Li are analogous art in that both relate to the field of endeavor of gas turbine engines.
Li teaches of an airfoil (58 fig. 3) having a pressure side surface (pressure side surface 59 fig. 3) and a suction side surface (60 fig. 3) respectively extending on opposite sides of the airfoil (58 fig. 3) between the leading edge (61 fig. 3) and the trailing edge (62 fig. 3), and a leading edge fillet (leading edge foot 69 fig. 3) disposed at the root of the airfoil (69 shown to be at root location of airfoil 58 fig. 3) on the pressure side surface (59 fig. 3), the leading edge fillet (69 fig. 3) extending downstream from the leading edge a chord-wise distance [of a percentage] of a chord length of the airfoil on the pressure side surface (“leading edge foot may blend out a distance between and including 50% and 100% of an aerofoil chord length from the leading edge region on the pressure side” para. 28; “The blend-out or axial extent of the leading edge foot 69 may be between and including 50% and 100% of the chord length from the leading edge 61” para. 71).
Further, Li teaches that “the aerofoil and platform configuration is equally applicable to a blade array or a vane array” para. 84, this would mean that the configuration presented on the blade in Li is applicable to stator vanes (such as the fan stator vanes Propheter). Li teaches that the incorporation of the leading edge foot “creates a more aerodynamically efficient condition improving overall engine efficiency” in para. 88.
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the fan stator vane of Propheter with the leading edge foot 69 disclosed by Li to obtain the benefit of “creating a more aerodynamically efficient condition thereby improving overall engine efficiency’ as taught by Li. 
While Li, as used to modify Propheter above, does not explicitly disclose the fillet extending downstream from the leading edge a chord-wise distance of less than 50% of the chord length of the airfoil on the pressure side surface”, Li does disclose the leading edge foot extends “a distance between and including 50% and 100% of an aerofoil chord length from the leading edge region on the pressure side” in para. 28. 
Since the value of 50% disclosed by Li is close/touching the range of ‘less than 50%’ recited in the claim (50% is just outside of said range), a prima facie case of obviousness exists by the value/range disclosed by Li, as used to modify Propheter. This is supported by MPEP 2144.05 which states that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. As such, the limitation of “the fillet extending downstream from the leading edge a chord-wise distance of less than 50%” is obvious in view of the range established by Li in the combination above. 
See MPEP 2144.05 “Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions” for further details.

Regarding Claim 13, the combination of Propheter and Li comprises the turbofan engine of claim 12, wherein chord-wise distance is from 10-50% of the chord length (“leading edge foot may blend out a distance between and including 50% and 100% of an aerofoil chord length from the leading edge region on the pressure side” para. 28 of Li, as used to modify Propheter; the value of 50% being included in the range claimed above).

Regarding Claim 14, the combination of Propheter and Li comprises the turbofan engine of claim 12, but fails to teach wherein the leading edge fillet extends upstream from the leading edge a distance of from 5-20% of the chord length.
Since Propheter as modified by Li teaches the claimed invention except for “wherein the chord-wise distance is from 5% to 20% of the chord length”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the leading edge foot 69 of Li, as used to modify Propheter, to extend upstream of the leading edge a chordwise distance from 5%-20% of the chord length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 15, the combination of Propheter and Li comprises the turbofan engine of claim 12, wherein the leading edge fillet extends radially away from the root a distance of from 2-10% of the span (“the leading edge foot may meet the leading edge region at a radial height above the datum in the range 5% to 25% of the radial span” para. 17 of Li, as used to modify Propheter; since this range overlaps the claimed range above, Li would read on to the invention as claimed).

Pertinent prior art
Note: these references detailed below are to make Applicant aware of other pertinent references found during the search, they are not being used to reject the instant claims in this office action. 

DE102012207735A1 discloses a compressor with a stator(“present invention relates to a blade cascade of an axial flow machine, for example a blade cascade of a turbine or a compressor” para. 14) 
the stator (“The blade cascade according to the invention can be a rotor-side moving blade cascade or a stator-side guide blade cascade” para. 14) comprising vanes (see blades 11 of blade cascade 10 in fig. 1) a vane of the vanes having an airfoil (airfoil 19 fig. 1) extending along a direction having a radial component relative to the central axis from a root proximate an inner hub (see root of airfoil at hub 16 fig. 1) of the stator to a radially outer tip (see tip in fig. 1), a span of the airfoil defined between the root and the radially outer tip (see span of airfoil 19 in fig. 1), 
the airfoil having a leading edge (12 fig. 1), a trailing edge (13 fig. 1), and a chord extending between the leading edge and the trailing edge (see chord between 12 and 13 fig. 1) to define a chord length, the airfoil having a pressure side surface (15 fig. 1) and a suction side surface (14 fig. 1) each extending on opposite sides of the airfoil between the leading edge (12 fig. 1) and the trailing edge (13 fig. 1), and a fillet (see leading edge fillet 17 fig. 1) disposed at the leading edge (12 fig. 1) of the root of the airfoil (shown to be at root of airfoil 19 in fig. 1) and extending between the pressure side surface (15 fig. 1) of the airfoil and the inner hub (16 fig. 1), the fillet having a radial height being maximum at the leading edge (the maximum height of 17 is shown to be along the leading edge 12 in fig. 1), the radial height decreasing from the leading edge (12 fig. 1) to blend smoothly into a remainder of the airfoil (fillet 17 shown to blend smoothly into airfoil 19 in fig. 1), the fillet extending downstream from the leading edge (17 shown to extend downstream from 17 in fig. 1). Said references further discloses that “the blade leading edge fillet is formed only in the region of the flow inlet edge” in para. 2; the end point of 17 along the pressure side 15 in fig. 1 is shown to be at a point which is before the halfway point between leading edge 12 and trailing edge 13 in fig. 1, this would mean that it extends downstream of the leading edge 12 less than 50% of the chord). Said reference also teaches that “design of the blade leading edge fillet of the blades of the blade cascade according to the invention, namely the dimensioning of the height and the length of the same, can reduce or even completely eliminate a horseshoe vortex that occurs when there is flow through the blade cascade, thereby reducing or even completely avoiding the flow losses associated with the horseshoe vortices can become” in para. 6.

US 6419446, discloses a stator comprising vanes (shown in fig. 2) a vane of the vanes having an airfoil extending along a direction having a radial component relative to the central axis from a root proximate an inner hub of the stator to a radially outer tip (shown in fig. 2), a span of the airfoil defined between the root and the radially outer tip, 
the airfoil having a leading edge, a trailing edge, and a chord extending between the leading edge and the trailing edge to define a chord length (see leading edge 50, trailing edge, tip and root of airfoil 40 in fig. 2), the airfoil having a pressure side surface and a suction side surface (shown in fig. 2) each extending on opposite sides of the airfoil between the leading edge and the trailing edge (see fig. 2), and a fillet (48) disposed at the leading edge (50) of the root of the airfoil (48 shown to be at root in fig. 2) and extending between the pressure side surface of the airfoil and the inner hub, the fillet having a radial height being maximum at the leading edge (radial height of fillet 48 shown to be at stagnation line at leading edge in fig. 2), the radial height decreasing from the leading edge to blend smoothly into a remainder of the airfoil (shown in fig. 2), the fillet extending downstream from the leading edge a chord-wise distance of less than 50% (this) of a chord length of the airfoil on the pressure side surface (the fillet 48 shown to extend much less than 50% of the chord length in fig. 2).

Allowable Subject Matter
Claims 6, 10, 16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 6 and 20, no prior art was found which anticipated or rendered obvious the invention as recited. Particularly, no prior art was found which disclosed of an airfoil having a fillet with a maximum height at the leading edge of the airfoil, the fillet extending downstream from the trailing edge less than 50% of the chord length, the fillet only disposed on the pressure side surface of the airfoil, and the suction side surface being free of the fillet. The prior art found failed to possess an airfoil having fillet with all the features detailed above. The closest prior art, US 6419446, shows a fillet like structure that is at the leading edge and appears to not be on the suction side, however, the fillet extends along both sides of a stagnation line of the airfoil which would mean that is disposed on both the suction and pressure sides. Since no prior art was found which disclosed the claimed inventions, said claims contain allowable subject matter. 

Regarding Claims 10, 16 and 19, no prior art was found which anticipated or rendered obvious the invention(s) as claimed. Specifically, no prior art was found which disclosed ‘an airfoil with a fillet, said fillet having a first staggered angle defined at the fillet and a second staggered angle defined at the leading edge of the airfoil at a point thereon radially above the fillet, the first staggered angle being from 5 to 10 degrees greater than the second staggered angle.’ The staggered angle, as detailed in applicant’s specification, differs from a stagger angle and would be more akin to a blade entry angle. While it appears obvious that the first staggered angle of the fillet could be greater than the second staggered angle of the airfoil (with staggered angle being defined as the one known in the art) at a point radially above the fillet through modifying the blade to have a varied profile (such as US 5947683 which discloses an airfoil with a varied stagger angle), the particular angle recited in the claims is not obvious particularly in the light of the way “staggered angle” is defined in the instant application, i.e. along the camber line as opposed to the chord line as described in para. 53 of the instant published application. As such, the prior art failed to present such claimed angles for the airfoil where a first staggered angle defined at the fillet was 5 to 10 degrees greater than the second staggered angle defined at the leading edge of the airfoil radially above the fillet. For this reason, the claims are deemed to contain allowable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10294796 and US 9074482 – US patent grants of prior art cited above. 
US 6969232 – disclose a fillet for a vane segment, the fillet going around the entire vane but has an enlarged portion adjacent the leading edge and/or stagnation line.
US 7625181 – discloses an airfoil with a leading edge fillet which is only adjacent the leading edge, the airfoil being applicable to stationary blades in a turbine. 
US 6884029 – discloses an airfoil with a vortex-reducing fluid guide component disposed adjacent the leading edge near the root of the airfoil, the fluid guide component spaced away from the airfoil. 
US 8554565 – discloses an edge extender for a fan exit guide vane, the edge extender shown to extend out from a leading edge of the vane near the outer end of the vane, the edge extender being applicable to the inner end of the vane as well.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745